t c memo united_states tax_court scanlon white inc petitioner v commissioner of internal revenue respondent docket no filed date john edward leeper for petitioner dennis r onnen for respondent memorandum opinion cohen judge this case is before the court on respondent’s motion for summary_judgment the issue for decision is whether there was an abuse_of_discretion by the internal_revenue_service irs in failing to abate interest on employment_taxes respondent relies on our decision in 112_tc_19 and petitioner disagrees with that opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time that the petition was filed petitioner’s principal_place_of_business was in new mexico on date petitioner submitted to respondent a request for abatement of interest on its unpaid employment_taxes for quarters ended date to date on date respondent issued a letter to petitioner citing sec_6404 for the proposition that respondent lacked the authority to abate interest due on petitioner’s unpaid employment_taxes for quarters ended date to date on date respondent issued similar letters to petitioner with regard to its request for abatement of interest on its unpaid employment_taxes for quarters ended date to date on date petitioner filed with the court a petition for review of failure to abate interest under sec_6404 the petition alleges in part the facts on which petitioner relies to establish that the commissioner’s final_determination not to abate interest was an abuse_of_discretion are as follows a the commissioner erred in asserting that sec_6404 of the internal_revenue_code does not apply to employment_taxes b the internal_revenue_service unreasonably delayed the processing of the taxpayer’s offer_in_compromise for approximately four years the taxpayer requested abatement of the interest that accrued on its outstanding payroll tax_liabilities between the time that it initially submitted its offer_in_compromise date and the date that the offer was ultimately rejected date by the commissioner of internal revenue thereafter respondent filed a motion to dismiss for lack of jurisdiction contending that respondent had not issued a notice of final_determination that would confer jurisdiction on the court under sec_6404 respondent’s motion was denied because the court found that the letters sent to petitioner on august and which unequivocally stated that petitioner’s request for abatement of interest was denied constituted a final notice_of_determination not to abate interest sufficient to confer jurisdiction on the court the pending motion for summary_judgment by respondent is based on our holding on woodral v commissioner supra that respondent lacks authority to abate assessments of interest on employment_taxes under sec_6404 therefore there can have been no abuse_of_discretion in refusing to abate interest respondent’s motion further argues this case is unlike h h trim upholstery co v commissioner tcmemo_2003_9 where the court found that sec_6404 applied to some of the accrued interest directly attributable to respondent’s error providing a wrong payoff amount there is no such error in this case but merely an alleged unreasonable delay in considering an offer_in_compromise moreover petitioner has not made any allegation that sec_6404 applies petitioner’s objection to respondent’s motion for summary_judgment does not disagree with respondent’s characterization of the claimed abuse_of_discretion in this case petitioner simply disagrees with our opinion in woodral v commissioner supra arguing that our opinion too narrowly defined the term deficiency as used in sec_6404 discussion under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b no material facts are in dispute in this case thus whether respondent has authority to abate interest on employment_taxes may be decided as a matter of law sec_6404 provides in pertinent part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period in 112_tc_19 this court held that respondent is authorized under sec_6404 to abate interest only on any deficiency or payment of tax relating to income estate gift generation skipping or certain excise_taxes see id pincite this court stated based on our review of sec_6404 and the code sections it references we hold that the commissioner lacks the authority to abate assessments of interest on employment_taxes under sec_6404 as the commissioner has no authority to abate assessments of interest on employment_taxes under sec_6404 the commissioner could not have committed an abuse of discretion--a person with no discretion simply cannot abuse it id petitioner does not distinguish this case from woodral rather it asks us to overrule that decision of this court we decline to do so we followed woodral in miller v commissioner tcmemo_2000_196 affd 310_f3d_640 9th cir in affirming our decision the court_of_appeals for the ninth circuit described miller’s argument in terms identical to those made by petitioner in this case the court_of_appeals held that the implementing regulation sec_301_6404-2 admin proced regs limiting sec_6404’s application to income estate gift generation-skipping and certain excise_taxes was entitled to deference the court_of_appeals concluded the regulation implementing sec_6404 indicates the intent of the secretary_of_the_treasury to limit the abatement of interest to income estate gift generation-skipping and certain excise_taxes sec_301_6404-2 this interpretation is not unreasonable or plainly inconsistent with the statute 310_f3d_640 9th cir we see no reason to reach a different conclusion here even if petitioner were correct that any deficiency could refer to employment_taxes there is no suggestion in this record that the unpaid employment_taxes were the result of an audit by the irs rather than taxes duly reported by petitioner but unpaid petitioner would have us disregard the concept of a deficiency as the difference between tax due and tax reported or previously assessed see sec_6211 petitioner has not pointed to any provision of the internal_revenue_code that uses the term deficiency in a broad and all-inclusive manner to indicate failure to pay taxes where there is no deficiency_interest abatement under sec_6404 is available only pursuant to sec_6404 which is expressly limited to payment of any_tax described in sec_6212 to wit any_tax imposed by subtitle a or b or chapter or provisions related to employment_taxes are contained in subtitle c and subtitle c is not mentioned in sec_6211 or sec_6212 woodral v commissioner t c pincite as indicated above petitioner does not argue that it is entitled to abatement of interest under any other subsection of sec_6404 petitioner has not suggested that the assessments of interest were excessive erroneous or illegal cf woodral v commissioner t c pincite law offices of michael b l hepps v commissioner tcmemo_2005_138 h h trim upholstery co v commissioner tcmemo_2003_9 in opposing respondent’s motion for summary_judgment petitioner has not presented any specific facts showing that there is a genuine issue for trial see rule d petitioner has not alleged specific facts showing that delay in the payment of its employment_tax liabilities was attributable to any_action or inaction on the part of irs personnel in processing its offer_in_compromise petitioner was not prevented from making payments while its offer_in_compromise was pending see wright v commissioner tcmemo_2004_69 affd 125_fedappx_547 5th cir following the precedent established in woodral v commissioner supra and miller v commissioner supra we conclude that there was no abuse_of_discretion in denying petitioner’s claim_for_abatement because the irs does not have the authority under sec_6404 to abate interest on employment_taxes respondent’s motion will be granted an appropriate order and decision will be entered for respondent
